Title: From Benjamin Franklin to Joseph Galloway, 2 July 1768
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, July 2, 1768.
Since my last nothing material has occurred here relating to American affairs, except the removal of Lord Clare from the head of the Board of Trade to the Treasury of Ireland, and the return of Lord Hillsborough to the Board of Trade as first Commissioner, retaining the title and powers of Secretary of State for the colonies. This change was very sudden and unexpected. My Lord Clare took me home from Court to dine with him but two days before, saying he should be without other company, and wanted to talk with me on sundry American businesses. We had accordingly a good deal of conversation on our affairs, in which he seemed to interest himself with all the attention that could be supposed in a minister who expected to continue in the management of them. This was on Sunday, and on the Tuesday following he was removed. Whether my Lord Hillsborough’s administration will be more stable than others have been for a long time is quite uncertain; but as his inclinations are rather favourable towards us (so far as he thinks consistent with what he supposes the unquestionable rights of Britain), I cannot but wish it may continue, especially as these perpetual mutations prevent the progress of all business.
But another change is now talked of that gives me great uneasiness. Several of the Bedford party being now got in, it has been for some time apprehended that they would sooner or later draw their friend Mr. Grenville in after them. It is now said, he is to be Secretary of State in the room of Lord Shelburne. If this should take place, or if in any other shape he comes again into power, I fear his sentiments of the Americans and theirs of him, will occasion such clashings as may be attended with fatal consequences. The last accounts from your part of the world of the combinations relating to commerce with this country, and resolutions concerning the duties here laid upon it, occasion much serious reflection, and ’tis thought the points in dispute between the two countries will not fail to come under the consideration of parliament early in next session. Our friends wonder that I persist in my intention of returning this summer, alledging that I might be of much more service to my country here than I can be there, and wishing me by all means to stay the ensuing winter, as the presence of persons well acquainted with America, and of ability to represent these affairs in a proper light, will then be highly necessary. My private concerns, however, so much require my presence at home, that I have not yet suffered myself to be persuaded by their partial opinion of me.
The tumults and disorders that prevailed here lately have now pretty well subsided. Wilkes’s outlawry is reversed, but he is sentenced to twenty-two months imprisonment, and £1000 fine, which his friends, who feared he would be pilloried, seem rather satisfied with. The importation of corn, a pretty good hay harvest, now near over, and the prospect of plenty from a fine crop of wheat makes the poor more patient, in hopes of an abatement in the price of provisions; so that unless want of employment by the failure of American orders should distress them, they are like to be tolerably quiet.

I purpose writing to you again by the packet that goes next Saturday, and therefore now only add that I am, with sincere esteem, dear Sir, your most obedient and most humble servant,
B. Franklin.
